Citation Nr: 0900871	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-34 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

2.  Entitlement to service connection for arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from July 1941 to March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A motion to advance this case on the docket due to the 
veteran's age was granted by the Board in December 2006.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2008).

In December 2006, the appeal was decided in part and remanded 
in part.  


REMAND

In December 2006, the Board remanded this case so that a VA 
examination or examinations could be conducted, and so that 
medical opinions could be obtained on the etiology of the 
veteran's right knee and back disorders.  At the time the 
veteran submitted his VA Form 9, he listed an address in 
Saddle River, New Jersey (address 1).  According to VA's 
appeals tracking system, which shows that the veteran's 
record was last updated on September 18, 2008, that is still 
his address.  Subsequent to the December 2006 remand, the 
Appeals Management Center (AMC) sent a notice letter to this 
address.  The AMC then submitted a compensation and pension 
examination request to the VA Medical Center (VAMC), 
inexplicably listing a different street address in Saddle 
River, New Jersey (address 2).  A notice letter was then sent 
from the VAMC to address 2.  The veteran did not respond to 
the notice letter and did not report for the examination.  

In November 2007, a rating specialist at the Seattle Resource 
Center noted the address discrepancy and ordered that the 
veteran's address should be verified and another notice sent.  
In February 2008, the AMC sent a request for address 
verification to the Saddle River Postmaster.  The AMC listed 
address 1 in the request.  The Postmaster replied that the 
veteran's mail was being forwarded either to or from address 
1, but did not specify which.  The AMC did not request 
further clarification, but sent an updated notice letter to 
the veteran at a third address in Morris Township, New Jersey 
(address 3).  On the same day the letter was sent (May 7, 
2008) to address 3, the AMC submitted another compensation 
and pension examination request to the VAMC listing address 
2.  A notice letter was then sent from the VAMC to address 2 
in May 2008.  The veteran did not respond to the notice 
letter and did not report for the examination.

In July 2008, the AMC sent a letter to the veteran at address 
3, notifying him that another attempt would be made to 
schedule an examination.  On the same day this letter was 
sent to address 3, the AMC submitted another examination 
request to the VAMC listing address 2 as the veteran's 
address.  On the following day, a notice letter was sent from 
the VAMC to the veteran at address 2.  The veteran did not 
respond to the notice letter and did not report for the 
examination.  

Finally, in September 2008, the AMC sent a supplemental 
statement of the case to the veteran at address 3.  

It would appear that address 1 has been the veteran's address 
of record throughout the period on appeal.  If he has 
requested that this address be changed, no record or notation 
of such request is contained in the claims file.  
Nevertheless, since the July 2007 VCAA letter, all 
correspondence from the AMC to the veteran has been sent to 
address 3.  Yet the AMC has simultaneously instructed the 
VAMC to contact the veteran at address 2, and it has done so.  
In sum, upon review of the record since the Board's remand, 
it cannot be said that adequate attempts have been made to 
schedule the veteran for a VA examination or to notify him of 
the time and place to report.  

The Court has held that compliance with a remand is not 
discretionary, and that if the agency of original 
jurisdiction fails to comply with the terms of a remand, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO or the AMC for 
the following actions

1.  The RO or the AMC should verify the 
correct address for the veteran.  The RO 
or the AMC should insure that the 
veteran's correct address be used in all 
correspondence to the veteran and, and in 
all examination requests.  

2.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his current right 
knee and low back disabilities.  The 
claims folders must be made available to 
and reviewed by the examiner.

With respect to each currently present low 
back disorder and right knee disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service.  The examiner is also 
asked to provide an explanation for all 
opinions expressed.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Moreover, 
the law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  
Accordingly, this case must be afforded expeditious 
treatment.  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


